Title: From Thomas Jefferson to Jean Diot & Cie., 16 June 1786
From: Jefferson, Thomas
To: Jean Diot & Cie.



Gentlemen
Paris June 16. 1786

I have just received advice from Messrs. Borgnis Desbordes freres, that the unhappy American prisoners have at length been  discharged from the prison of St. Pol de Leon, and that on settlement of the sums you have been so kind as to advance for them, amounting to 2620₶2 a bill is drawn on Mr. Grand by Lister Asquith for paiment. I have immediately instructed Mr. Grand to pay it. It remains now for me to thank you for your long attention and services to these unfortunate men, whose confinement has been protracted very much beyond my expectations. Hard as their sufferings have been, they have been much alleviated by your aids. I beg you to be assured of the strong sense I entertain of your goodness to them on this occasion and of the sentiments of esteem and respect with which I have the honour to be Gentlemen, Your most obedient humble servt,

Th: Jefferson

